Title: The Committee of Secret Correspondence to Richard Harrison, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Harrison, Richard


Sir
Philada. June 3d. 1776
In Consequence of the annexed letter of order from the Secret Committee of Congress We desire You to Account with Wm Bingham Esquire the bearer hereof for the Amount of the Cargo mentioned therein and either pay him the whole or any part of that Money or do with it what he may desire which will oblige Sir Your humble servants
B FranklinBenja HarrisonRobt MorrisJohn Dickinson
Mr Richd Harrison
 
Addressed: To / Mr. Richd Harrison / Mercht / Martinico